Title: To Thomas Jefferson from Albert Gallatin, with Jefferson’s Note, 14 June 1803
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Dear Sir 
                     
            14 June 1803
          
          I enclose a representation against the naval officer of Wilmington; together with a letter from the collector to whom I had communicated the grounds of complaint.
          Those grounds being general, & no charge specified except that of absence which is not supported by the evidence of Mr Bloodworth, the regular course would be an admonition to Mr Walker to be attentive & correct, without harshness & too strict adherence to punctilios. Indeed it is not improbable that his fault may be a rigid performance of his duty. But the circumstance which seems to deserve most attention is his holding the office of clerk of the district court which renders it his interest, on account of his fee as clerk, to institute suits as naval officer upon every petty infraction or omission of the numerous & complex provisions of the revenue laws. Ought the two offices be considered as incompatible?
          With respectful attachment Your obedt. Servt.
          
            Albert Gallatin
          
          
             Note by TJ:
                        
            Walker to be admonished that those who are compelled by law to come to a public office have a right to be treated with temper attention and complaisance. interest teaches this to the private shopkeeper, reason & duty should do it to the public officer: that a continued course of harsh & rude conduct to those who come on business is good cause of removal.
            that the intention of a law is that which is to be carried into effect, & it is to be found not by a rigorous adherence to the letter of a single word or expression but in it’s general object and all it’s provisions & expressions taken together; the object and that he should be the more on his guard against a multiplication of suits for ignorance, more probably than fraud, lest it should be imputed to the interest which his other office gives him in increasing the business of his court.
            the object of the law in the cases complained of is to punish fraud, not ignorance, and he should be the more &c.
          
        